Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 23.2 CONSENT OF SEMPLE, MARCHAL & COOPER, LLP The Board of Directors Global Med Technologies, Inc.: We consent to the use of our report dated March 24, 2008, with respect to the balance sheets of BlueRidge Solutions, LC dba e Donor as of December 31, 2007 and 2006, and the related statements of operations and cash flows for the years then ended, included in this current report on Form 8-K/A of Global Med Technologies, Inc. /s/ Semple, Marchal & Cooper, LLP Phoenix, Arizona September 8, 2008
